SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Plaintiffs-appellants appeal the June 19, 2003 order of the United States District Court for the Southern District of New York (Koeltl, J.), dismissing plaintiffs-appellants’ “motion to enforce” the Settlement Agreement in this class action. We assume that the parties are familiar with the facts, the procedural context, and specification of the appellate issues.
This Court held in a prior appeal that “there is nothing in the Federal Rules of *14Civil Procedure styled a ‘motion to enforce.’ Nor is there approval for such a motion to be found in this Circuit’s case law, except in situations inapposite to the case before us.” Martens v. Thomann, 273 F.3d 159, 172 (2d Cir.2001). This Court’s prior ruling constitutes the law of the case and will not be revisited on this appeal. See U.S. v. Yonkers Bd. of Edue., 856 F.2d 7, 11 (2d Cir.1988) (“Law of the case requires ‘adherence by an appellate court to its own decision at an earlier stage of the litigation’ ”) (quoting United States v. Cirami, 563 F.2d 26, 33 n. 6 (2d Cir. 1977)).
For substantially the reasons stated by the district court, none of the various rules relied upon by the plaintiffs-appellants furnishes an adequate procedural vehicle for the remedies the plaintiffs-appellants seek. The district court ruled that all of the plaintiffs-appellants’ claims and arguments may be characterized as efforts to reframe or alter the settlement terms rather than to “enforce” them. We agree with that ruling with respect to virtually all of plaintiffs-appellants’ arguments. With respect to those arguments that seek relief not incompatible with the Settlement Agreement, we affirm the merits-based reasons stated by the district court.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.